J-A09018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :   IN THE SUPERIOR COURT OF
                                                  :        PENNSYLVANIA
                       Appellant                  :
                                                  :
                                                  :
                v.                                :
                                                  :
                                                  :
    QUINLENA ALLEN                                :   No. 1392 EDA 2021

                  Appeal from the Order Entered June 29, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001517-2020

BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                                   FILED AUGUST 9, 2022

        The Commonwealth appeals the trial court’s pre-trial order quashing the

charges against Quinlena Allen (“Allen”). We reverse and remand for further

proceedings.

        The factual and procedural history of this case is as follows.

Complainant      Gregory     McGaughy          (“McGaughy”)    and   Rondell   Williams

(“Williams”) rented rooms in the same house.                  On December 31, 2019,

McGaughy went upstairs to the third floor of the house to offer pizza to

Williams. Williams accused McGaughy of interacting with “some lady.” N.T.,

2/20/20, at 7.       He poked McGaughy and then “jumped” him.              Id. at 31.

McGaughy described Allen as “jump[ing] right in” with Williams, and,

according to McGaughy, this occurred at the “top and bottom” of the stairs.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A09018-22




Id. at 33 (emphasis added). The altercation caused McGaughy to fall down

the stairs from the third floor to the second, after which Williams “tried to stab

[him], while [Allen was] trying to claw [his] eyes out.”           Id. at 7.   More

specifically, as McGaughy tumbled down the stairs, he was “fighting both of

them,” and Allen moved in front of Williams. Williams pulled a knife out and

started to swing the knife at McGaughy. Id. at 34. McGaughy maneuvered

around Allen to avoid the knife, and at the same time, Allen attempted to

scratch McGaughy’s face.         Id. at 35.      The altercation continued until the

landlord intervened. Id. at 36-37.

        Police arrested Allen and charged her with aggravated assault,

conspiracy, simple assault, and recklessly endangering another person

(“REAP”).1 Following a preliminary hearing, at which McGaughy testified to

the above, the municipal court judge held all charges over for court. See

N.T., 2/20/20, at 39.

        Allen moved to quash the charges before the trial court. The parties

presented no new evidence but relied on the testimony at the preliminary

hearing. The trial court concluded on the record that Allen was an “invitee”

at the home and, after the fight broke out, she “c[a]me to the aid of another

person,” and so she had a “complete defense,” because she “ha[d] the right



____________________________________________


1   18 Pa.C.S.A. §§ 2702(a)(1), 903(a), 2701, 2705.

                                           -2-
J-A09018-22




to come to the aid of the person being attacked.” See N.T., 6/29/21, at 9.

The trial court further opined, “Under those circumstances, the force was

reasonable, and so the motion to quash is granted . . . because she would

have a complete and total defense under the Pennsylvania [C]rimes [C]ode.”

Id.

      The Commonwealth timely appealed and certified that this order

terminates or substantially handicaps the prosecution. See Pa.R.A.P. 311(d).

Both the Commonwealth and the trial court complied with Pa.R.A.P. 1925.

      The Commonwealth raises the following issue for our review:

      Did the lower court err in ruling that the evidence was insufficient
      to establish a prima facie case that defendant committed the
      crimes charged, where the evidence established that defendant
      acted in concert with another to punch and kick the victim until he
      fell down a staircase, continued attacking the fallen victim by
      clawing at his eyes, and only ceased attacking the victim when
      the homeowner returned home and interrupted the attack long
      enough for the victim to escape?

Commonwealth’s Brief at 4.

      Whether the Commonwealth has presented a prima facie case for

charged offenses “is a question of law as to which an appellate court’s review

is plenary.”   Commonwealth v. Bostian, 232 A.3d 898, 908 (Pa. Super.

2020) (internal citation and quotations omitted), appeal denied, 244 A.3d 3

(Pa. 2021). The trial court is afforded no discretion in ascertaining whether,

“as a matter of law and in light of the facts presented to it, the Commonwealth

has carried its pre-trial prima facie burden to make out the elements of a

                                     -3-
J-A09018-22




charged crime[,] [and so] we are not bound by the legal determinations of the

trial court.” Id. (internal citations and quotations omitted). We review “a

decision to grant a pre-trial motion to quash by examining the evidence and

reasonable inferences derived therefrom in the light most favorable to the

Commonwealth.” Commonwealth v. Lambert, 244 A.3d 38, 41 (Pa. Super.

2020) (internal citation omitted).

      We have explained that the Commonwealth establishes a prima facie

case when it

      produces evidence[] that, if accepted as true, would warrant the
      trial judge to allow the case to go to a jury. The Commonwealth
      need not prove the elements of the crime beyond a reasonable
      doubt; rather, the prima facie standard requires evidence of the
      existence of each and every element of the crime charged.
      Moreover, the weight and credibility of the evidence are not
      factors at this stage, and the Commonwealth need only
      demonstrate sufficient probable cause to believe the person
      charged has committed the offense. Inferences reasonably drawn
      from the evidence of record which would support a verdict of guilty
      are to be given effect, and the evidence must be read in the light
      most favorable to the Commonwealth’s case.

Bostian, 232 A.3d at 908 (internal citation and emphases omitted). The trial

court is not authorized “to determine the guilt . . . of an accused; [its] sole

function is to determine whether probable cause exists to require an accused

to stand trial on the charges . . ..” Commonwealth v. Perez, 249 A.3d 1092,

1102 (Pa. 2021) (internal citations and quotations omitted).

      The Crimes Code provides that a person commits aggravated assault if

she “attempts to cause serious bodily injury to another, or causes such injury

                                     -4-
J-A09018-22




intentionally, knowingly or recklessly under circumstances manifesting

extreme indifference to the value of human life[.]” 18 Pa.C.S.A. § 2702(a)(1).

The same acts supporting an aggravated assault charge also support the

lesser included offense of simple assault.     See, e.g., Commonwealth v.

Sirianni, 428 A.2d 629, 632-33 (Pa. Super. 1981).         REAP occurs when a

person “recklessly engages in conduct which places or may place another

person in danger of death or serious bodily injury.” 18 Pa.C.S.A. § 2705.

      A person commits criminal conspiracy if, “with the intent of promoting

or facilitating [a crime’s] commission [s]he . . . agrees with such other person

or persons that they or one or more of them will engage in conduct which

constitutes such crime or an attempt or solicitation to commit such crime.”

18 Pa.C.S.A. § 903(a).    “The essence of criminal conspiracy is a common

understanding, no matter how it came into being, that a particular criminal

objective be accomplished.” Commonwealth v. Carter, 416 A.2d 523, 524

(Pa. Super. 1979) (internal citation omitted). Conspiracy, “by its very nature

is frequently not susceptible of proof except by circumstantial evidence.” Id.

(internal citations and quotations omitted).

      The Commonwealth argues that the trial court erred in granting Allen’s

motion to quash, as it “presented sufficient evidence to establish a prima facie

case for every element of all the crimes charged,” and, importantly, “the lower

court impermissibly relied on a hypothetical trial defense . . . which was not


                                     -5-
J-A09018-22




appropriate in this preliminary stage.” Commonwealth’s Brief at 9 (emphasis

in original). According to the Commonwealth, the evidence was sufficient to

support a prima facie case of aggravated assault, simple assault, and REAP.

Id. at 10. The Commonwealth also argues that it presented a prima facie

case for the conspiracy to commit aggravated assault, as Allen “acted in

concert with Williams to attack the victim.” Id. at 12. It lastly avers that the

trial court improperly found a trial defense which is both unsupported by the

record and, further, should not be considered in determining whether the

Commonwealth has presented a prima facie case. Id. at 14.2

       We initially note that the trial court made no findings at the hearing

about the sufficiency of the evidence for any of the offenses, but rather

concluded that Allen was a guest and invitee, and that Allen had a “complete

defense” because she had the “right to come to the aid of another person.”

N.T., 6/29/21, at 9. However, in its Rule 1925(a) opinion, it determined that

there was insufficient evidence to hold the charges against Allen over for trial




____________________________________________


2 Allen did not file a timely appellate brief. She moved for an extension of
time over a month after the brief was due, which this Court denied. See
Order, 3/28/22.


                                           -6-
J-A09018-22




because there was no evidence of an overt act or agreement between Allen

and Williams to assault McGaughy. Trial Court Opinion, 9/2/21, at 2-3.3

       Based on our review, we conclude the evidence, taken in the light most

favorable to the Commonwealth, and with all reasonable inferences therefrom,

established a prima facie case of aggravated assault, simple assault, REAP,

and conspiracy to commit aggravated assault:         Allen attempted to cause

serious bodily injury to McGaughy by attacking him at the top of a stairwell

and continuing to attack him as he fell and while Williams swung a knife at

him. See 18 Pa.C.S.A. § 2702(a)(1). Since the Commonwealth presented a

prima facie case for aggravated assault, it also presented a prima facie case

for simple assault.      See Sirianni, 428 A.2d at 632-33.     The record also

demonstrates a prima facie case for REAP in that Allen recklessly engaged in

conduct that placed McGaughy in danger of serious bodily injury by causing

him to fall down the stairs and clawing at his eyes while Williams swung a

knife at him.     See 18 Pa.C.S.A. § 2705.       Lastly, Allen’s agreement with

Williams to assault McGaughy may be inferred from her participation in the

assault from the beginning up to, and through the duration of, when Williams



____________________________________________


3The court did not address the elements of the other charges, but instead
again opined that Allen acted in defense of Williams “after the altercation
began,” and that the evidence “suggests” Allen “came to the aid of someone
being attacked, not that she engaged in a conspiracy to assault the victim.”
See id.

                                           -7-
J-A09018-22




attacked McGaughy with a knife. See 18 Pa.C.S.A. § 903(a); Carter, 416

A.2d at 524.4 Accordingly, we reverse the trial court’s order granting Allen’s

motion to quash and remand for further proceedings consistent with this

decision.

       Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2022




____________________________________________


4 The trial court improperly considered the evidence in the light most favorable
to Allen when it concluded that she came “to the aid of the person being
attacked,” when the evidence presented at the preliminary hearing, taken in
the light most favorable to the Commonwealth, established the opposite. The
trial court also erred by considering at this stage whether Allen would have a
defense to the charges. See Perez, 249 A.3d at 1102 (stating that the trial
court’s function in ascertaining whether the Commonwealth has established a
prima facie case is not to determine a defendant’s guilt).


                                           -8-